European strategy for the economic and social development of mountain regions, islands and sparsely populated areas (debate)
The next item is the Commission statement on the European strategy for the economic and social development of mountain regions, islands and sparsely populated areas.
Mr President, one might almost think that Europe was an alpine island. However, I am pleased that the European Parliament has an ongoing concern for the economic and social development of regions with special needs; special areas such as mountain regions, islands and sparsely populated areas.
The Treaty of Lisbon reinforces the importance of territorial cohesion. It is set out as one of the objectives of the Union in Article 174. For this reason, the Commission presented the Green Paper on territorial cohesion in order to initiate a comprehensive process of debate. One of the main results of this consultation was that it is not necessarily new and additional financial resources that are required, but rather we should emphasise the importance of integrated territorial development concepts and give greater consideration to the strengths of the various regions.
As far as I am concerned, the particular characteristics of a region can fundamentally be a strength. Such regional peculiarities - whether it is its status as an island, the fact that it is a mountain region or that it is a sparsely populated area - therefore do not automatically create problems or require greater assistance, especially since these areas are in no way uniform. There can therefore be no 'one size fits all' solution for these regions that might seem to belong together.
The Commission considers it of the utmost importance to ensure the harmonious common growth of the regions. I am therefore concerned that we implement our joint Europe 2020 strategy in all regions, rather than applying different strategies to differently structured regions - which might jeopardise our joint efforts rather than supporting them. We therefore feel that there is no need for a separate policy on regions with special circumstances; on the contrary, we must strengthen the integrated approach of our policy in conjunction with other policies, and the regions must try harder to create programmes tailored to their particular needs. We need to strengthen the way the territorial dimension is both designed and implemented in all policy areas.
This gives rise to four priority areas of action. The first is to take regional policy closer to the citizens and into the regions. In the interests of our objective of territorial cohesion, we need to strengthen the consistency of the policy areas at the various levels. That also means really taking the multi-level governance approach seriously and bringing in all the relevant stakeholders when we design and implement our policies. However, it also means making more intensive use of the existing opportunities for cooperation provided by interregional, multiregional and multinational partnerships in order to give greater consideration to the challenges shared by certain areas, such as large mountain regions like the Alps or the Pyrenees.
Secondly, we need to coordinate policies better for the regions. Territorial cohesion also means giving greater consideration to the complementarity and coherence of regional policy and sectoral policy. We need to be clear about how each policy will impact the regions. The Commission has therefore created the Inter-Service Group on Territorial Cohesion, which includes representatives of the various Directorates-General. Its principal task is to analyse the individual sectoral policies and their effects on the regions, and especially on regions facing particular geographical challenges.
Thirdly, we need territorial cooperation to strengthen European integration. Cooperation is of particular importance to regions with specific geographical challenges. It is a matter of finding cross-border solutions to shared challenges, whether in the form of macro-regional strategies such as the Baltic Sea strategy, interregional networks or the exchange of good practice.
Finally, we also need to make greater use of regional knowledge. If we are to achieve a goal-oriented regional development policy that is based on the principle of subsidiarity, thereby supporting the objectives of Europe 2020, we need to know more about the situation of the regions and the effects of political measures. We need an even better monitoring system that is also better able to process the existing data, and we need goal-oriented indicators to ensure our policies are correct. That can only be done jointly with the regions, with regional business and with citizens.
Honourable Members, we need a strong regional policy for all the regions that takes into consideration the differing needs and characteristics of all regions. I am pleased that I will soon be able to have a debate with the European Parliament on the future of regional policy, including these special areas, based on the Fifth Cohesion Report.
We are beginning a discussion, today, on the subject of regions which have very specific and particular characteristics. They are regions in which many activities involve additional costs. Islands as well as mountain regions are burdened with additional costs which are determined by geographical factors. Today's discussion is also significant in another sense, which is very important for the further measures the Commissioner has spoken about. I am referring to the fact that today's debate opens up discussion on the subject of cohesion policy after 2013.
The resolution we are talking about, today, concerns not so much an expression of the will to support particular territories - this is contained in the treaty - but concerns very specific measures and raises specific questions about how we are going to organise cohesion policy after 2013. Please note that in the resolution, attention is primarily focused on the integration of regional policy with other policies. It raises the question of indicators and the justification for using cohesion policy and gross domestic product. It says that other policies, too, should be used to support these regions, including - we are not talking about this, here, but we should bear it in mind - agricultural policy. It speaks of territorial cooperation and better use of the European Grouping of Territorial Cooperation, which we worked on in the previous financial framework. In other words, we are at the first stage of a serious discussion about future cohesion policy. We are beginning this discussion with specific regions, but it is a beginning which shows that cohesion policy is, and must remain, one of the European Union's key policies.
Mr President, first, I should like to thank the Commissioner for being here.
All mountain regions and islands are areas in which coordination, at both policy planning level and at programme implementation level, are absolutely vital. They are areas in which various policies, such as rural, regional, transport, environmental, fisheries and employment policies, need to resolve combinations of multi-faceted problems.
The European Union has developed a multitude of actions for these areas under various policies. What is lacking, in my opinion, is coordination. For a country such as Greece, for example, where most of the land is mountainous and there are over 200 inhabited islands, it is easy to see that social and economic cohesion cannot be improved unless there is coordination at all levels.
Thus, the European Union will have a twofold benefit: on the one hand, we shall avoid funding identical actions under different programmes and, on the other, we shall promote growth by increasing the benefits to citizens, wherever they live.
That an integrated approach to policy planning and implementation is needed for mountain regions and islands in the European Union should be a statement of the obvious, not wishful thinking.
Mr President, Commissioner, the compromise we have achieved in this resolution is an excellent one, so my thanks go to all my fellow Members who were involved.
It must be one of our main priorities to straighten out the situation in the areas affected by the financial crisis, and that applies to regional policy as well. These areas are indeed northern, sparsely populated areas, mountain and border regions and islands. This resolution will serve as a very strong plea from Parliament to the Commission to also focus special attention in future financial frameworks and the next programming period on areas that suffer from permanent natural handicaps.
Aid for sparsely populated regions will be very important in this forthcoming cohesion policy if it is to continue as a properly comprehensive one. I would also like to remind my fellow Members who support the resolutions that they must ensure that this objective is also implemented at a practical level - not simply by voting for this resolution, but also by seeing to it that funding is actually set aside for these special areas in future financial frameworks.
I am pleased that this document highlights the importance of exploiting the potential that these regions have to offer. It is important that we also take a look at the very precious resources to be found in these areas, and not just consider their problems. Only by exploiting their true potential can we make real headway in their development. Their traditional sources of livelihood, energy, and the areas given emphasis in the Europe 2020 strategy, such as research and development, are crucial for these special areas.
I await the Commission's Fifth Cohesion Report with interest. It will be intriguing to see how the Commission actually takes account of the objectives of Europe 2020, and how the special skills clusters in these special areas are exploited across Europe.
Mr President, Commissioner, drawing up a European strategy for the economic and social development of mountain regions, islands and sparsely populated areas is truly essential.
Article 174 of the Treaty of Lisbon at last embodies the European Union's awareness of these territories, which have permanent handicaps that they need to overcome. From now on, therefore, the Commission must propose specific strategies suitable for guaranteeing the people in these territories equality with other European citizens, so that they are effectively compensated for the handicaps that they endure in their daily lives as well as in their economic activities.
In this connection, the per capita gross domestic product, which is the continually prioritised criterion for structural funds, is not sufficient by itself. These regions suffer depopulation and, by dint of this loss, the residual population could even achieve an ever higher per capita GDP. We must therefore take a more sophisticated approach for these territories, and our group wants to insist on this point.
Article 174 of the Treaty of Lisbon, Commissioner, recognises the special nature of these territories. We must therefore put in place specific measures for developing and treating specific problems. These measures must qualify for structural funds, especially where the problems take a particularly acute form, such as the effects of global warming in the islands and mountains, for example, energy supply, accessibility, transport problems, and so on.
We also call on the Commission to provide for specific funds allocated to these territories in the next financial perspective, which will cover the 2014-2020 programming period. We also want to see that instruments such as the European groupings for territorial cooperation are followed up and applied more widely, by insisting on the removal of the obstacles to cross-border cooperation that have been put in place.
Mr President, Commissioner, ladies and gentlemen, it is more than two years since we debated the issue of the disadvantaged, more remote regions in the European Parliament. When I re-read my original speech from that period, I had to admit that it was still very applicable and that I would not change a single word. Unfortunately, I have to say on behalf of the European Conservatives and Reformists Group that we do not support the joint draft resolution, and there are four reasons for this.
Firstly, we are against the idea of social engineering and excessive interference by public authorities. We have to understand that some of the problems of island, mountain or sparsely-populated areas cannot be resolved. These are the specific problems relating to their geographical and structural characteristics, which we cannot change.
Secondly, we do not agree with the idea that all island, mountain or sparsely populated regions form a homogenous group with common features. What does the French mountain centre of Chamonix have in common with the Greek island of Lefkada or the Finnish region above the Arctic Circle in the area of Rovaniemi?
Thirdly, we have completely lost sight of the border regions in the proposal and in the actual debate. Clearly, I must not remind anyone here that, under Article 174 of the Treaty on the Functioning of the European Union, special attention should be paid within the framework of cohesion policy to rural areas, areas affected by industrial transition, and regions which are seriously and permanently disadvantaged as a result of natural or demographic conditions. While an island will always remain an island, and a mountain will always be a mountain, borders, or at least administrative ones, can disappear. Greater emphasis on border regions would therefore be significant.
Fourthly, we consider it premature to be debating specific new legislative measures, regional development programmes and financial resources for these areas. It is clear that the debate on the European funds and their use after 2013 has begun to intensify. It is clear that individual states, regions and territories are trying, within the framework of this debate, to draw attention to their problems and the needs they would like to finance from European sources. It is beyond dispute that disadvantaged regions deserve different conditions when it comes to cofinancing, the rules for public assistance and the regulation of the internal market through the application of customs rules. The European framework should also take account of this, making it possible to retain the specific nature of these regions while mitigating their limiting circumstances.
However, it is a question of the extent to which complicated European programmes are effective in this case. European structural policy should rather be driven by the idea that financial resources must go primarily to the poorest regions, where there is the most need. This should apply regardless of whether an island, mountain or sparsely populated region is involved.
Mr President, Commissioner, including a few noble principles in the treaties and in the European Union's varied legislation is no guarantee that they will actually be put into practice, as we know. Territorial cohesion - like economic and social cohesion, in fact - is a very telling example of that. What these objectives lack more than resolutions and strategies is a general political and macro-economic framework, as well as concrete measures to promote and implement them.
Unfortunately, the policies that the European Union has been pursuing have brought about not cohesion but greater asymmetries: economic, social and also territorial asymmetries. There is a very real risk that these asymmetries will become even greater in future, as a result of the even more restrictive implementation of instruments such as the Stability and Growth Pact and the serious constraints that it imposes. This is a very real risk, given the inadequacy of Union budgets, which fall far short of what is needed to put territorial cohesion and economic and social cohesion into practice. What is more, these funds are also often unfairly distributed.
Even though mountainous regions, islands and sparsely populated areas differ from each other in their own particular ways, they all struggle with a number of perennial difficulties and problems that they have in common. Some common policies have, I repeat, made these problems worse instead of solving or mitigating them. That is also the case with the common agricultural policy and its successive reforms, the profoundly negative consequences of which need to be addressed and corrected. The specific features of the socio-economic fabric of these regions and their productive systems make them vulnerable to the market deregulation that the EU has been pursuing.
We have made a number of proposals to remedy this situation and promote economic and social development in these regions. We need to help mobilise their intrinsic development potential by supporting local production, by stimulating local and regional markets, and by stimulating and increasing public and private investment in productive activities in order to maintain job levels and to create more jobs with rights and fair wages.
Nor can we forget that some of these regions, such as the island regions, often complement each other in terms of their production and markets. We must learn to make good use of such complementarity and enhance it. We must also recognise the added difficulties they face in accessing Union programmes and financing in areas such as research and development. We have to apply positive discrimination to these regions to improve their access.
A topic discussed here today - the prevention of natural and man-made disasters - is also relevant. We must acknowledge the fact that these regions are more vulnerable to disasters and that disaster prevention needs to be reinforced, as the report we adopted here today points out.
Once again, we sound a warning that we have voiced on several occasions: these regions, especially the outermost regions, must be kept among the convergence targets so as not to aggravate a series of structural weaknesses from which most of them still suffer, as in the case of the autonomous regions of Madeira and the Azores in Portugal.
Mr President, ladies and gentlemen, tomorrow's vote is important to the over 90 million Europeans who live in mountain regions. Article 174 of the Treaty of Lisbon recognises the importance of mountain regions and specific regions. However, this article must be implemented by means of a specific policy. We need to move from words to deeds. Mountains are not just about clean air, nature and holidays. Aside from this, there are real problems that the people who live in mountain regions must face every day with great difficulty.
The lack of infrastructure makes it more difficult for people and goods to move around, and accessing services is made more difficult because of extra costs for businesses and citizens. In order to prevent depopulation of mountain regions, we must guarantee that the people who live there have decent living conditions with modern services and adequate healthcare, just like all other European citizens.
Mountain regions also offer a great opportunity for clean energy production, energy saving, and quality agriculture that is environmentally friendly. To achieve all this, money must be invested in a framework programme that touches on every aspect of mountain life. This initiative is supported by all of the political groups and by European mountain region organisations such as Euromontana and the European Association of Elected Representatives from Mountain Regions (AEM). It also fulfils a wish expressed by President Barroso himself.
It is now up to the Commission to implement this request promptly and involve the regions in accordance with the principle of subsidiarity. I would like to conclude by specifically proposing the appointment of an Acting Commissioner for the mountain and specific regions to effectively coordinate this new European policy.
(DE) Mr President, around 18% of the total population of the Union live in mountain regions. These regions are characterised by a common focus on agriculture and forestry and also, of course, on tourism. Farmers in mountain regions work very hard for relatively low incomes. However, they make a very important contribution to maintaining the Alpine region, and thus to sustainability. We must not allow the Alpine region to become an arid steppe; rather, we want it to remain a well-maintained, cultivated landscape. EU assistance must take into consideration the topographical, climatic and also the cultural peculiarities of mountain regions. It makes no sense to apply a uniform template all the way from Gibraltar to North Cape.
What is it that we need? We need an area premium, an animal husbandry premium, to support farmers in their efforts concerning species-appropriate husbandry after 2013 as well. We need increased investment subsidies that take into account the fact that costs are higher than in valley areas, and we need high quality foods from the Alpine region to be labelled, protected and certified.
The EU must therefore get on track now to ensure that mountain farmers, and thus the entire Alpine region, can have a decent future after 2013.
(NL) First of all, I would like to thank the Commissioner for answering our question. After all, the purpose of the question was to re-examine the policy we previously outlined, now that we have the treaty firmly in place. It is, indeed, true that regional policy, in all its facets, can bring us closer to our citizens and to the reality of their lives.
Secondly, territorial cohesion does, indeed, constitute that new dimension and we have reports confirming that. Territorial cohesion also has everything to do with how we ought to deal with vastly differing situations in countries like France or Spain. This is not merely about allocating more and more specific funds. No, there is a clear trend towards greater cohesion and more balance between national states. If we then look at the new financial framework, that is the new post-2013 policy framework, we can see the things that are driving this forward and Europe's added value.
In the context of that, it is a good thing that we are taking this action today. With some hesitation, I feel compelled to point out that we need to be given more funds, but it might be too early for that. This might be a specific policy but, surely, it should also be possible to achieve this through reallocation within national Member States, for example. The Group of the European People's Party (Christian Democrats), on whose behalf I am speaking, will also ask for a split vote. We will have to wait and see what happens after that, regardless of whether we declare ourselves in favour of our own financial and legal framework
To conclude, allow me to add that I am from the Netherlands. We have no mountains or sparsely populated areas, but we do have islands. May I put the following question to the Commissioner: now that our kingdom has undergone changes and the islands of Saba, St. Eustatius and Bonaire have been granted full autonomy within the Netherlands, can we hasten to proclaim these islands as outermost regions? We have been looking forward to doing that for a long time.
(ES) Mr President, Commissioner, if we want to achieve the objective of territorial cohesion that was introduced in the new treaty, all the territories of the Union need to be able to enjoy the same rights and freedoms.
We should therefore be very proud of the agreement reached in Parliament to promote the adaptation of European policies to the particular needs of islands, mountain regions and sparsely populated areas so that those regions can develop their full potential and compete with equal opportunities.
In this respect, there is something very important that I would like to highlight: currently, some island regions do not have funding for cross-border cooperation projects simply because they are more than 150 km away. This is an irrational and unfair criterion which increases their isolation and which we propose removing.
Ladies and gentlemen, as Mr Schulz rightly said, I live on a European island and I know first hand that being an island has a cost. As legislators, we have an obligation to alleviate that cost. As the Commissioner rightly pointed out, Article 174 of the treaty gives us the opportunity to do so.
(IT) Mr President, Commissioner, ladies and gentlemen, discussing the problems of sparsely populated areas and of the outermost islands in this Chamber - especially in the light of my parliamentary commitment to mountain regions - is the first step towards creating a network to preserve these regions, in which European citizens live in completely unique conditions and often on low incomes. These are sparsely populated areas with low population density in which there is a phenomenon of ageing populations, because the young people often leave, and a percentage of graduates that is below the national average.
These criteria, particularly GDP, but there are others too, need to inspire a European support strategy for mountain regions, which have fewer services, infrastructure problems and which are particularly vulnerable due to the agricultural crisis and climate change. Mountains are places in which people live and which they study, and today they must also become a political laboratory, because they are an immense resource for cultural, clean energy and quality agriculture development, and for the quality of life that is indispensable for guaranteeing greater well-being among urban populations.
Beyond the Commission, the Member States and the local authorities, it is the responsibility of local communities, too, to understand how to control their own destiny in 21st century Europe, with an integrated approach and especially active participation in decision making.
I speak from experience when I say that in mountain regions, it is better to organise 10 local sporting events than one single World Cup, and this should be the working method for everybody: we should increase the number of widespread initiatives and demonstrate greater political creativity, starting with the creation within the College of Commissioners of a specific delegation for mountain regions and islands.
Mr President, I declare an interest as a vice-chair of the intergroup on islands and mountainous and sparsely populated areas.
I would pay tribute to colleagues across the Chamber who have worked so hard to bring this subject onto the agenda because, Commissioner, while I very much welcome your presence here and welcome your statement, all the action in terms of actually setting the pace on implementing Article 174 and making it useful has taken place within this Parliament. You have a very enthusiastic partner in making Article 174 work for our citizens, because it sets us a challenge in terms of demonstrating real EU added-value for some of the most diverse and disparate communities we have within our Union.
I stress communities, because it is important to recognise that it is the communities that we are looking to assist. The geography - be that being an island, be that having mountains, be that being sparsely populated - is actually irrelevant. We are talking about a common problem created by different geographical specificities. That is where we need to make sure our categorisations actually fit - and they do not at present. The rules that we are operating with do not fit the specificities of the communities we are talking about and they often deliver perverse results. That is where we had a particular problem with the Regional Policy DG paper 'Territories with specific geographic features'. I hope you will take to heart the criticism in paragraph 2 of the motion for a resolution by the Group of the Greens/European Free Alliance, because we mean it. We need a better system of classification than we have.
This is not about giving more money to poor, handicapped areas. There is more than enough dynamism, excitement and enthusiasm across our islands in Scotland, mountainous areas and various places to help them heal themselves. However, we need to make sure, in particular, that State aid represents an addition rather than a hindrance to their lives and, if we sweep the hindrances away, we can work together to make their lives better.
(PT) Mr President, Commissioner, a Europe without economic, social and territorial cohesion is not a Union. Mountainous regions, islands and sparsely populated areas have their own difficult challenges that have to be overcome for the sake of a Europe of its peoples. However, we have to go beyond statements of intent otherwise, we will have the opposite effect and will reinforce inequalities.
These regions are huge reservoirs of important resources. Biodiversity, forests, wetlands and countryside provide an essential service for everyone, yet suffer from the resulting limitations on the regions' economies. We have to give something back. We must all offer the people living in these regions our solidarity and support.
I would like to make two proposals. The first one concerns their potential contribution to science and development. The natural riches in many of these regions make them genuine open-air laboratories, but they do not have equal access to research funding. Why, then, do we not equip them with research centres of excellence, thus creating quality jobs and reviving their economies?
My second proposal concerns energy. These regions can and must act as seed projects showing the potential for energy self-sufficiency and sustainability, particularly through microgeneration using local sources. That would reduce dependency, increase equality and create jobs.
Lastly, I would like to point out that using gross domestic product as the sole or main indicator for allocating aid funds can only result in further injustice. It is therefore crucial to use additional data, particularly data portraying the social and economic reality of these regions.
At this point, I must say a special word about the peoples of the Azores, Madeira, the mountain regions and the depopulated inland areas of Portugal. Through their efforts, they contribute a great deal to development and the quality of life of all Europeans.
These and all other regions have their own contexts. Social, economic and territorial cohesion must not be seen as charity. This is where we decide whether or not we want a real European redistribution policy. For all these reasons, I consider this resolution to be an important step, but only the first of many.
(FI) Mr President, Finland is a large country, with an area around the size of Great Britain, but there are only 5.3 million of us. I think that this is something that enriches our lives enormously: the land is no longer being developed anywhere. The world and Europe are becoming crowded, but clean water and nature are a vital necessity. Taxes are levied on people in the back of beyond, so everyone is entitled to basic services. Sparsely populated areas are as important as the towns and cities, because everyone and every life has value.
In Finland, my country, Lapland, eastern Finland and the central parts of the country are sparsely populated, but they all make a contribution to the country's infrastructure and are a part of Finland as a whole, a country where, furthermore, we have been and are able to engage in commercially sustainable activities. We in the EU, which I view with scepticism, must also be able to see that activities must be economically viable. Moreover, there also needs to be development in these regions.
We also need to ensure that we do not increase the rate of rural depopulation as a result of Union legislation. It is with respect to this point that I take an especially critical view of the imminent Postal Services Directive. Those gentlemen would do well to go off to these sparsely populated areas to check what time the mail comes. These are the sorts of things that I wish to emphasise, and if we make any headway, I might even become a bit less critical.
(DE) Mr President, Commissioner, ladies and gentlemen, as an Austrian, my main preoccupation in respect of this report is with the position of those living in mountain regions. As has already been established in the declaration, agriculture is a key economic sector in these regions. Statistics show that 13 farmers give up farming in Austria every day. Small farms are particularly vulnerable. Overall, we now have only half the number of farms that we had in 1950. Mountain farmers have the added disadvantage that they cannot be anywhere near as productive as farms in the valleys. Their products can scarcely compete in the market because of the high transport costs imposed by their location. Tradition obliges.
The life of farmers and their families bear witness to how generations have lived and worked together. In our current society, that is somewhat unique, and it is something that we must not allow to be lost.
Mr President, Commissioner, territorial diversity is an asset for Europe. Our duty, as European institutions, is to ensure the conditions for this asset to work for Europe, for its culture and for its economy.
The treaty calls on the Community to take into account in its policies territories with specific features which entail particular development challenges, both in terms of problems to be solved, and of opportunities to be exploited. In this context, let me raise three issues.
First, territorial impact assessment. This issue has been on the European agenda for years. I would like to call on the Commission to include the territorial dimension in the impact assessment procedure for European initiatives. Territorial impact assessment could be an excellent horizontal tool to address effectively the specific needs of those territories. I would like, therefore, to strongly support the idea of territorialisation of the impact assessment instrument. Reaching out through the model of strategic environmental assessment could be of help here.
Secondly, you spoke, Commissioner, about the Inter-Service Group on Territorial Cohesion. I am convinced that there is still potential in the Commission to raise awareness in many relevant policy areas about the development challenges of specific territories. Through the work of DG REGIO with all other relevant services, the territorial sensitivity of all European policies should be identified. In particular, I believe transport and energy policies should be territory-proof. Territory proofing should become part of good practice in the Union.
Thirdly, I would like to ask the Commission to look carefully into EU 2020, and especially its flagship initiatives, to identify priorities of particular importance for these territories with specific developmental features.
In conclusion, let me use this opportunity to say more generally that European citizens can but benefit from EU 2020 flagship initiatives being taken to the local and regional level.
(ES) Mr President, Commissioner, for the first time in the history of European integration, the Treaty of Lisbon has incorporated the regional dimension and territorial cohesion as a defining objective of the Union.
I am taking part in this debate as another MEP from an island area, the Canary Islands, which is covered by Article 174 of the treaty when it specifically refers to islands, and by Article 349 as it is an outermost region. I am doing so, however, with an awareness of the fact that in addition to their territorial fragmentation, owing to the fact that islands are always the external border of the European Union, they are especially vulnerable to energy, transport and infrastructure strategies and, above all, to strategies concerning the internal and external security of the Union against threats, and, in particular, against illegal trafficking.
I therefore ask for strong support for this resolution and, above all, for its translation into tangible policies - which should fill it with content and which we cannot discuss in detail - and especially for its transfer to the financial perspectives for 2014-2020. We must have a budget that matches the objectives and gives financial support to the ambition to give Europeans who live on the Union's islands full and equal rights and opportunities to those who live on the mainland territories of this vast area of European integration.
Mr President, could I, too, welcome the report that is here before us today to discuss. As an islander living on the west coast of Scotland, I am very well aware of the challenges that face many of our outermost areas, and indeed our island areas. The fundamental challenge that faces islands, and indeed our mountain regions, is, of course, the cost of transport. It makes us uncompetitive, leads to a lack of opportunity and to a lack of jobs in these areas, and ultimately to the loss of our young people.
Paragraph six of the report refers to the need to make areas more competitive, which seems to me to be the fundamental challenge that faces regional cohesion policy in the future in addressing the concerns of islanders and those living in mountainous areas.
Allow me to bring up a particular issue that I wanted to take up with the Commission, and to draw the Commissioner's attention to it. In Scotland, we had a worthwhile initiative brought forward by the Scottish Government three years ago which attempted to lower ferry fares for the islands to see if it gave a boost to those particular islands. The pilot project ran for three years and has now come to a conclusion. Some of the islands received the benefit of that subsidy, others did not. We expected, once the evaluation had been done, that the programme would be rolled out across all the islands in Scotland.
Unfortunately, the Scottish Government has chosen to roll the programme out again only for the Western Isles, and the rest are not to receive any benefit.
Commissioner, my constituents in Argyll believe this to be unfair and unjust; some of them believe it to be nothing more than an electoral bribe. If I write to you and the Transport Commissioner, I wonder if you would respond to their concerns and examine the unjust situation that many of my island constituents face.
(FR) Mr President, Commissioner, ladies and gentlemen, the Alps are one of the most heavily built-up mountain regions in Europe. They contain the most important water resources, but their current economic situation makes them vulnerable to global warming.
The Alps could play a fundamental role by becoming carbon-neutral by 2050, as defined by the four Environment Ministers of the German-speaking Alpine countries in June this year. They could become the region of choice for creating renewable energy and contributing to achieving the 20% target for 2020.
(The speaker broke off)
(IT) Mr President, ladies and gentlemen, the Treaty of Lisbon devotes particular attention to regions with severe and permanent handicaps. This is why I support Mr Provera's initiative concerning the agricultural, environmental and cultural rehabilitation of these regions. I therefore call for the Commission to set to work as soon as possible on implementing a policy for mountain regions that will tackle the difficulties, declining population and abandonment of mountain regions, with the environmental degradation that that entails.
It is crucial to provide for the agricultural activity, quality of life and cultural heritage of those living in disadvantaged conditions, and it is fundamental to ensure that the actions undertaken by the Commission, the Member States and regional and local authorities are in harmony with one another.
A fundamental principle of the European Union is subsidiarity, an instrument that is crucial to promoting the development of disadvantaged regions through lasting and well-targeted measures resulting from regional proposals. This is a significant challenge, and the task will be to keep people in these regions, or, better still, to encourage them back there.
(PT) Mr President, Commissioner, the goal of territorial cohesion, which is now enshrined in the Treaty of Lisbon, embodies the value of European solidarity and the commitment of the Member States and the Union to reduce current disparities between the various regions.
It is not enough, however, to declare the goals we want to achieve in the text of the treaties. There are regions of the Union that suffer from permanent handicaps, which severely constrain their economic and social development. Specific programmes therefore need to be put into practice to fully and effectively overcome the lack of development in these regions by adapting their development models to their potentials and resources, thus helping to achieve the EU 2020 targets.
This incentive to these regions should come not only from regional policy resources, through structural adjustment instruments such as the Cohesion Fund and the four Structural Funds, but also from a change in use of the various sectoral policies, which have a significant territorial impact in each of the regions and can therefore provide a boost to their economies.
We should certainly keep gross domestic product (GDP) as the main indicator for determining eligibility for European assistance to these regions. However, in view of their natural disadvantages, other measurable criteria, such as unemployment rate, population density or education level, should also be used to provide a more realistic picture of their level of development. That is the only way to obtain a more complete portrait of the complex reality of the least favoured regions.
In this respect, we should note the case of the outermost regions, whose status is recognised in the new treaty. They form a group of EU regions that have specific characteristics and also deserve special treatment. While they are linked together on account of their particular attributes, the outermost regions, too, differ in their levels of development. These regions also require the use of indicators in addition to GDP that can provide a more complete description of their specific realities and thus contribute to a more accurate assessment of their level of development.
(PT) Mr President, I welcome this motion for a resolution, which points to the need for a European strategy that can translate the principle of territorial cohesion - which we gained with the Treaty of Lisbon - into opportunities enabling the inhabitants of areas burdened with various permanent natural handicaps to participate in the European project.
I come from a region, the Azores, where these handicaps mount up and are more acute, as occurs in other areas known as outermost regions of Europe, according to Article 349 of the Treaty on the Functioning of the European Union.
Following the 2008 Commission communication entitled 'The outermost regions: an asset for Europe' and the extended debate in which the outermost regions themselves played an active part, we are now expecting our own version of this strategy, which will have to take into account not only our handicaps but, above all, our potential.
I therefore call on the Commission to table its proposals quickly so that we can establish the best strategy in advance of the debate on the new financial framework, because we must first define the content of our policies before allocating the funds needed to implement them, as has happened with the Union policies that are now under review.
Mr President, as many colleagues have said, Article 174 of the treaty refers to territorial cohesion as a new objective of the European Union. Therefore, the Union must pay greater attention to the economic and social needs of people living in mountainous regions, small islands and remote areas. I strongly believe that the EU must now respond by introducing concrete measures at an early date.
Under the resolution, I suggested that there should be a greater emphasis on the important economic sectors on which these communities rely heavily. I am particularly concerned about those fishermen who operate from small vessels off our coasts and islands. These small vessels are of extreme importance to peripheral areas, where there is no alternative source of employment.
In Ireland, the majority of these vessels are less than 15 metres long, catching quantities of fish that have no significant impact on stocks. However, they must abide by regulations that are established for larger boats that bear no comparison.
I call on the Commission, when reviewing the common fisheries policy, to recognise that reality and to have a segment within the new policy for those areas off the coast and the islands which depend on fish.
(SK) The policy for mountain regions, islands and sparsely populated areas should be comprehensive, integrated and balanced, and should recognise the diversity of these areas and the corresponding right to a specific method of development in local, regional or national legislation. The policy should recognise the disadvantages experienced by inhabitants, local authorities and businesses, and should define specialised actions for preserving traditional forms of employment, supporting multi-year complex programmes aimed at upgrading the capacities of traditional forms of production, supporting diversification of the economic activities of the population through the development of resources for visitors or tourists as a supplement to traditional forms of livelihood, maintaining and improving access to services and technical infrastructure, implementing measures to stem the outflow of young people, preserving the specific identity and cultural values that are specific to every homogenous region, and, of course, last but not least, preserving the biological and environmental equilibrium.
Caring for these regions requires a specific approach and exceptionally sensitive implementation of the selected measures. This, ladies and gentlemen, is the way forward for these specific European regions.
Mr President, during the volcanic ash crisis, it took me two days to get home to my own country because of the fact that there is no land link and no tunnel between Ireland and England. It brought home very clearly to me the particular difficulties of people living on islands without any connection to the mainland. The same applies to those living in sparsely-populated mountainous and hilly regions and other areas of disadvantage. That would apply to my own situation in the south of Ireland, all the way up along the west coast to Pat the Cope's Donegal. Certainly, these areas do need every consideration.
I would like to raise three points. Firstly, Nuno Teixeira pointed out that, under paragraph 3, Member States can allocate funds for other than GDP considerations. That is something we should encourage for these regions, because they are special.
Secondly, these regions are the richest in the whole of Europe in terms of biodiversity, environmental protection and the delivery of public goods. That is something that must be factored in very strongly in the upcoming CAP negotiations.
Thirdly, under Article 195 of the Lisbon Treaty, the European Union now has some competence for the development of tourism. These regions offer great scope for the development of strong and sustainable tourism. They are areas of scenic beauty, and have a good traditional way of life and very friendly people. If we make an effort, particularly here at European Union level, to help them, not only are we helping them to survive, but we can also help them to help themselves. I suppose that is ultimately the best support we can give them.
Mr President, to be frank, the areas that we are talking about tonight have been suffering for generations economically and socially and now, due to the effects of modern globalisation, they are faced with increased challenges.
I represent an area that has many islands and that has the largest mountain range in Ireland. Like the previous two speakers, my colleagues from Ireland, I know the areas that have been suffering for many generations. Populations are shifting to urban areas; there is a lack of economic opportunities for young people - we could go on all day about the issues facing them.
I believe that it is time that we recognise that cohesion policy, despite many successes and very noble efforts, has not fully succeeded in providing economic development across the Union, especially for these areas. I would hope that the response of the EU to this problem will lead to real, concrete differences by addressing the basis of this inequality and, very importantly, by adapting to modern needs such as the communications area, and especially next-generation broadband, which I believe is a huge issue. Access to communications is going to be the next big challenge; it represents a huge challenge at the moment.
It is time to ensure we give these communities an economic lifeline. I would like to remind us all that we are obliged to do so under all the treaties.
(BG) Commissioner, ladies and gentlemen, mountain regions are found in most European Union Member States, making mountains an integral part of Europe's geography. In Bulgaria, for example, the mountain regions are almost as populous as the flat regions. This is why the large number of ecological, social and territorial issues relating to these regions deserve to be closely examined by the European legislator.
From the perspective of the environment, with its rich ecosystem, diversity and impressive size, Europe's mountains provide the ideal conditions for developing and preserving the exceptional biodiversity. However, fragile mountain ecosystems are particularly delicate and vulnerable to changes brought about by the impact of human actions.
The European Union must learn how to use the mountain regions' economic and ecological assets in the best, most responsible way. These objectives can be achieved by funding and promoting eco-efficient activities, such as upland hill farming, traditional animal husbandry in Alpine regions and integrated forest resource management.
Fellow Members, I believe that these measures will yield many positive results in terms of the European Union's territorial and economic cohesion.
(RO) Sustainable economic and social development is achieved through utilising the various territorial assets which are available. This notion is one of the main points in the Green Paper on Territorial Cohesion. The principle of this cohesion has been reinforced by the regulations governing the Structural Funds for the 2007-2013 period and it is one of the European Union's key objectives introduced by the Treaty of Lisbon. The provisions of Article 174 should be translated into specific development strategies and concrete measures aimed at overcoming the handicaps and tapping the potential offered by mountain regions, islands and sparsely populated areas. This could be achieved through a European political framework and could generate added value through utilising the various local assets.
Research and development policies would result in a better use of the vast natural potential of these regions, with a direct impact, for instance, in the areas of sustainable energy and tourism. This would allow us to turn specific geographical features into benefits.
One important aspect which we must focus on is demographic shifts. We must encourage specific demographic policies aimed at the inhabitants of these regions, offering them different facilities according to the specific features of the area. The disadvantaged mountain regions in my country, with their population in steady decline, expect measures for improving their economic situation so that their inhabitants are encouraged to stay in these settlements and contribute to their development.
I have another extremely important point to make. I believe that GDP must continue to be used as the main criterion for determining eligibility for regional policy assistance. Introducing other indicators would complicate and ruin, in the long term, the actual development process in these areas, as well as the cohesion policy as a whole. However, these indicators can be used by Member States to redistribute the funds between regions, up to the limits of the packages which were allocated to them, just for the benefit of the areas mentioned.
(EL) Mr President, Commissioner, mountain regions, islands and remote areas are a source of strength and wealth to Europe. European policy on these areas should focus on strengthening their positive aspects and mitigating their negative aspects, so that there is nowhere where European citizens feel that they are cut off from their fellow citizens and so that people have equal opportunities for prosperity everywhere in Europe.
The gross domestic product of an area does not give a true reflection of this diversity. There are what appear to be rich islands and mountain regions with no productive base which are locked into service sectors on the brink of collapse and which are therefore in need of investment. In addition, averages for islands with different levels of growth fail, by default, to do justice to all of them.
Other important factors, such as the labour market and the accessibility of an area, the increased cost of passenger and freight transport and the infrastructures and networks needed, are elements which need to be taken into account within a more global approach to the regions, both in terms of regional policy and in terms of the starting point for laying down broader criteria.
(HU) Mr President, Commissioner, the motion for a resolution correctly points out that mountain regions, islands and sparsely populated areas are faced with serious challenges and therefore need special regional development programmes and support. The proposal suggests GDP as an indicator. In this context, it is important to emphasise that we must continue to use GDP as the gauge of a Member State's eligibility for regional political aid when it comes to apportioning EU funds. GDP is a key measure of development, progress and the effect of regional development actions, and it is an indicator that can also be linked to other yardsticks.
However, all this does not mean that we may disregard the social and environmental consequences of economic decisions, since growth can only be useful if coupled with social development and improved quality of life. At Member State level, each country's decision makers can take into account other indicators when allocating development funds among regions, such as when determining Member State support for mountain regions, islands and sparsely populated areas. However, I would also like to draw the Commission's attention to the fact that at EU level, we must continue to use GDP as a fundamental indicator of eligibility for support, to ensure continued efficient use of support by less developed Member States.
Mr President, I come from Wales, which has mountains, islands, sparsely populated areas and much more. Therefore, I welcome the proposals in the motion for a resolution.
In my short contribution, I wanted to focus on the role of local government and regional government, because it is clear that, whatever strategies, projects or programmes are put in place, they will be prepared, implemented, delivered and managed by regional and local authorities.
That is right, because this is the level of government which is closest to the ground and the closest to the people. Therefore, it is also right that they are involved at all stages of any programme or initiative.
So I would hope the Commission would bear this in mind and put in place mechanisms to ensure the full involvement of local and regional government, and I am sure that they, in turn, will ensure the development of our communities and regions.
(DE) Commissioner Hahn, ladies and gentlemen, I have a problem with some of this debate. Listening to some of the contributions about mountain regions, islands and sparsely populated areas, I get the impression that these are exterritorial and directly subject to the European Union. That is not the case, however. Each of these areas belongs to a sovereign Member State. In accordance with the principle of subsidiarity, the implementation of European decisions and objectives remains a matter for the Member States.
At European level, we have always paid particular attention to precisely these regions - mountain regions, sparsely populated areas, islands - in Commission communications right up to the Treaty of Lisbon. Here in Parliament, too, many decisions have been made that support these regions. When I hear so many here complaining that these areas are still in a poor state, then I have to ask myself what the Member States have done with the initiatives that we provided at European level. What have the regions themselves done with them? How have they used the European assistance provided? What is called for here is a new strategy, and I feel sorry for the officials of the Directorate General on Regional Policy who have to integrate the multitude of problems suffered by islands, mountain regions and sparsely populated areas into one strategy. At the same time, there is such strategy inflation - strategies for the Danube, the Baltic Sea, the Black Sea, for climate change and suchlike - that we will soon need a strategy for the strategies if we are to maintain an overview of them all.
Joking apart, ladies and gentlemen, what it is really about - as has been said here today, and I am grateful to Commissioner Hahn for mentioning it - is that we need to fight to ensure that we still have a cohesion policy and a regional policy at European level after 2013. That is what our work should focus on, and we need to convince our fellow Members of this. Mountain regions, islands and other areas would all find their place in a continued policy on cohesion and regional policy beyond 2013. There is no point in wasting our time on individual motions for resolution on this subject.
(FR) Mr President, Commissioner, ladies and gentlemen, I very much welcome this debate today. It once again shows the need for the Union to appreciate and make the most of its regional diversity.
At this time when we are negotiating the new 2014-2020 framework programmes, I think it important to emphasise the amendments from which specific regions must benefit. Issues of continuity and territorial cohesion must be at the heart of our concerns.
The development of mountain regions, islands and sparsely populated areas, however, requires more than just a set of derogations. We must adopt a horizontal approach. We must put in place instruments capable of making Union action in all areas coexist in synergy, thereby increasing their added value.
Moreover, as a representative of an outlying region, I look forward to the new Union strategy on the outermost regions, which the Commission services have promised for early 2011.
(FR) Mr President, ladies and gentlemen, our Europe is the symbol of the Union in its diversity: a diversity of distance, of cultures, of approaches, and also the diversity of our territories and regions.
Although the European Union is made up of completely diverse components, the objectives of territorial, economic and social cohesion must remain as the pillars of all our actions, and the Treaty of Lisbon recognises this explicitly, moreover. It is in this context, therefore, that we must pay special attention to mountain regions, islands and sparsely populated areas.
I was elected from the large South-Eastern region, which also includes islands - I have Corsica in mind - as well as Savoy and the département of Ain where a number of areas are sparsely populated, and I see from my work on the ground that we must have a clear imperative, which is to reconcile Europe with these regions.
For this to be the case, we must firstly identify the difficulties faced by these regions. I have in mind, for example, services of general interest, including social services of general interest. How do we arrange things so that we can assure all our citizens, wherever they may be, a minimum level of social protection?
We must equally develop all the potential of these regions so that they may be able to enjoy the benefits of the single market and economic development. Besides, it is very easy to see that, currently, Union policies for islands or mountain regions are not being applied in an efficient way.
On the one hand, there is a real failure to take specific local and regional circumstances into account, and on the other, a risk that these regions, in being completely overlooked, are left to their own devices, without any assistance in combating depopulation, threats to the environment or economic slowdown. It is exactly there that, with due respect for the principle of subsidiarity, Europe could bring added value.
I count myself as one of those who believe that Europe must set itself specific objectives for these regions. First of all, to review the different Union policies that have an impact on these regions in order to include a horizontal clause enabling these specific circumstances to be taken into account. I also believe that, beyond regional policy, there must be a review of the common fisheries policy, with safeguards for small-scale and local fishing, agriculture and rural development, with better targeting of small-scale production with an increase in direct aid, following which, we should apply the same procedure to transport and energy.
In conclusion, I should like to say that where there is a will, there is not necessarily a way. Ambition should not limit itself to fine words. A few months from now, we shall have a crucial opportunity that we must take advantage of, namely, the negotiations on the next financial perspective.
(RO) Commissioner, the European Union must use its cohesion policy to focus particular attention on the regions affected by natural and demographic handicaps, such as the regions in the north of the continent, more sparsely populated areas or islands, cross-border and mountain regions.
More than any other regions in the EU, these regions face particular challenges posed by difficult access, climate change, regional integration and demographic changes. In addition, they have a common set of features which require specific regional development programmes to be drawn up and implemented for them, as well as the indicators for allocating funds to be adapted, as they need to take into account the specific features of each region. Indeed, consideration must be given to the low population density and access to professional training programmes, which subsequently enable the population to access the labour market and influence the unemployment rate in these areas.
The population in these areas should not live off assistance programmes as part of national public schemes. These areas must have resources and the capabilities suitable for sustainable development and for accessing services of general interest.
(DE) Mr President, Commissioner, ladies and gentlemen, the Treaty of Lisbon has given us a new legal basis, and Article 174 in particular gives us the task of promoting territorial cohesion. What that specifically means for regional policy and for the Commissioner for Regional Policy is that he must look after this policy area and also those areas with special topographical characteristics, such as mountain regions and islands. We must therefore create a specific policy for this group. As Mr Zeller has said, this must not simply result in us having lots of programmes and providing money for these, but rather should involve incorporating the necessary flexibility into the European programmes. This relates to the indicators to be provided but, above all, also to the policies that we particularly want to promote.
However, it is not just down to Commissioner Hahn to push through decent policy in this area, because policies for mountain regions have a role to play in all areas of European policy. Agricultural policy has already been mentioned. Here, too, the particular circumstances of mountain regions call for assistance or balancing by special measures. It plays a part in transport policy - I myself come from a country that faces particular challenges and problems in connection with international goods transport. Here, too, we are trying to incorporate the necessary exemptions into the Eurovignette Directive. The Member from Finland mentioned the Postal Services Directive. If he had read it carefully, he would have seen that we incorporated solutions to these problem areas very well in the last legislature.
As representative of the regions, Commissioner Hahn has a particular responsibility to ensure that these special characteristics have resonance in all the policy areas of the European Union. Only then will we be able to ensure that our objective of territorial cohesion, as laid down in the treaty, is truly achieved.
(ES) Mr President, I would first of all like to thank all those who signed this motion for a resolution, which is welcomed extremely warmly by the Group of the European People's Party (Christian Democrats) and in Spain, the country that we represent.
We have the legal framework, which is Article 174(3) of the Treaty of Lisbon. We also have territorial cohesion, which is the new pillar that is set out in that treaty, and therefore we have the legal basis to step out and help these regions: mountain regions, islands and sparsely populated areas.
In the case of mountain regions - as has been said here - we are talking about 90 million inhabitants; in the case of islands, there are 21 million people living on islands in 14 countries, and many millions more live in mountain regions.
All of these areas share a very similar set of problems in terms of culture, education, transport and the environment. Specifically, there is one disadvantage that unites us all, which is in terms of transport. I come from the Balearic Islands, where the additional cost of transport has been calculated at 20%. This undoubtedly has repercussions on our industry, agriculture, strategic sectors, tourism and, in short, on the whole business sector: the entire economic fabric. It therefore affects our competitiveness.
Therefore, if we then focus on resources, such as drinking water or land, which is limited, or raw materials such as energy or the living spaces in those areas, we will see that they undoubtedly result in a phenomenon of shortages and of a lack of economic diversification.
We are therefore calling for the new financial perspectives to take into account the specific characteristics of these areas and for us to move from words to action - as has also been said here - which should be translated into budgets, and hence into greater territorial cohesion.
(PT) Mr President, Commissioner, ladies and gentlemen, the remote areas of the European Union, particularly the outermost regions (including the Azores, the region I represent here), mountain regions, islands and sparsely populated areas, suffer from natural and geographical handicaps that are difficult to overcome and have great social costs.
By way of example, I could mention difficulties of access, the high cost of basic public service provision, energy supplies, etc.
We should also remember that only 7% of people in the European Union live in cities and that 14 million Europeans live on islands.
A Union founded on and organised around values such as solidarity and social justice has a political and moral duty to foster the economic and social development of its remote areas. Indeed, that is the main raison d'être of the European cohesion policies: territorial cohesion and economic and social convergence.
Hence, the inclusion of territorial cohesion as a new objective for the Union merely reflects its natural process of evolution, and the economic and social convergence strategies are a requirement of its growth.
The EU decided to take this approach a long time ago and it has brought highly positive results in many regions, as they have moved from Objective 1 to Objective 2. In fact, even before these regions reach Objective 2, even while development levels in these remote areas of Europe remain below the European average and they lack proportional support, they still make an irreplaceable contribution to the wealth of European diversity, each with its own particular attributes.
These remote areas of the European Union have a duty to make maximum use of all the development instruments available to them, particularly by focusing on their own specific assets. It is the EU's duty to ensure the effective integration and cohesion of all its areas; otherwise, its very project for growth will be discredited.
In this context, the Commission must take the lines of action put forward in this proposal into due consideration as a valuable contribution to the success of the European integration project that we all share.
(FI) Mr President, Commissioner, the Structural Funds are an essential EU financial instrument in our endeavours to reach the 2020 targets. They are especially important in the sparsely populated northern regions, and I wish to make the following four points. First of all, these special areas will be the first to encounter a multitude of problems, and they will be the hardest hit by them. As the population of working age has, in many cases, moved away in search of employment, many sparsely populated areas will be the first to face the problem of an ageing population.
I obviously know about the situation in Finland best, and I can tell you that eastern and northern Finland will soon have areas where more than half the population are retired. By 2020, the proportion of older people to the working population, that is to say, the socalled dependency ratio, will be at its most critical in eastern Finland, Italy and eastern Germany. The degree of polarisation between the regions will increase dramatically and the number of areas whose dependency ratio is more than 25% above the EU average will rise to 40 by 2020. That is why it is important to take account of the demographic criteria connected with an ageing population in regional and structural policy, and not just allow GDP to be the only significant factor.
Secondly, these regions must no longer be allowed to lose their population of working age. Instead, what is needed is a focus on competitiveness in these areas, to lift them out of the economic crisis and for them to achieve the EU 2020 objectives. What is needed is the development of innovation and expertise, and stronger competitiveness. They need to achieve more with less money. The selection criteria for funding for innovation should be genuinely good results. The focus needs to be on themes that promote competitiveness and employment best in each area, and there is also a need for new social and service innovations.
Thirdly, we need regional programmes that integrate measures under the Structural Funds and whose results can be measured and evaluated. The administrative burden that results from management and inspection systems in the Member States must be in proportion to the amount of funding available. The funding must be made conditional on results and linked to structural reforms in the economy and responsible economic policy.
Finally, my fourth point is that we need crossborder cooperation between the regions, especially where it concerns projects connected with business, industry and the environment. A good opportunity presents itself in the context of the Baltic Sea and Danube macroregions, for example, which have already been mentioned in the debate here. Cooperation is needed between the EU's neighbours, but the Baltic Sea, for example, also needs Russia to participate in regional cooperation. Europe's only indigenous people ...
(The President cut off the speaker)
(FR) Mr President, as an inhabitant of the Massif Central, of the Auvergne, of Limousin, I should like to thank you, Commissioner, for what you have done in your communication. Thank you to all the political groups that have signed the resolution and which have, moreover, enabled the creation of the mountains and islands intergroup. Thank you to our partners Euromontana and to the European Association of Elected Representatives from Mountain Regions.
At last, we have the word 'mountain' in a European treaty, in Article 174. We must make the most of our assets: agriculture, forests, tourism, industrial plants. Commissioner, I should like to put particular emphasis on agriculture. We have quality products, which are delicate and useful. Please discuss them with your colleague, Mr Cioloş. We must provide equal opportunities with regard to all infrastructure, motorways, high-speed trains, energy, education, health and digital technology.
Mr President, in wars, we have had equality of duty. We mountain people also believe in equality of rights.
Mr President, the harmonious development of the Union is a precondition for its sustainable economic growth and social welfare. The principle of territorial cohesion obliges the EU to come up with concrete measures to overcome existing handicaps and to exploit the potential of those regions.
A European policy framework would be very useful and would bring long-term added value for disadvantaged regions, helping to shape and adapt unique development models which would make them more competitive and capable of coping with challenges.
(ES) Mr President, maintaining the population in sparsely populated areas is the best way of guaranteeing their preservation. The strategy uses the word development, but I would like to highlight three principles:
Firstly, the business models that generate development in these areas must be aimed towards profitability and high quality production, and the new activities linked to the low carbon economy are the way to promote them.
Secondly, the social economy is the best approach for linking these populations to shared projects relating to their welfare.
Thirdly, the people who live in these areas must have an equivalent level of public health and education services, as well as transport infrastructure, to the rest of the public. It is better to invest in this than to invest in production subsidies.
This is what I want for Euskadi and, Commissioner, this will only be possible if Europe counts on the regions and the local governments, if it clearly sets the objectives of the funds, if it evaluates their impact, and if it takes into account the different situations of the areas.
(RO) The need to have a good correlation between the cohesion policy and common agricultural policy has already been mentioned by a number of my fellow Members. I, too, wish to stress this fact along with the important role which the European rural development funds play in the economic and social development of mountain regions. We are debating at the moment the future of the common agricultural policy. We must bear in mind that this reform must be implemented in a way which will unlock the potential offered by mountain regions in terms of their development and even in their contribution to economic growth.
The diversity of local products and tourist activities, for instance, could provide a source of wealth for many regions. However, for this to happen, the regions in question need to have access to public services, infrastructure and transport. The common agricultural policy should be able, through its second pillar, to continue to guarantee access to such services and, at the same time, the conditions ...
(The President cut off the speaker)
(ES) Mr President, Commissioner, matters such as unemployment, rural development, agriculture, fisheries, transport, promoting renewable energies and protecting the environment are essential to our islands, mountain regions and sparsely populated areas.
We need an integrated and coordinated strategy to consistently contribute to their development. These areas have huge potential for economic and social development that we cannot waste.
At the same time, in order for this to be possible, we must compensate for the disadvantages arising from their specific geographic or demographic situations. In this respect, a measure that is necessary within the context of regional policy is the elimination of some of the limits on participation in cross-border cooperation programmes, such as the requirement for there to be a maximum distance of 150 kilometres between cross-border regions, which is an obstacle to greater cooperation between island regions and with bordering maritime regions.
(ES) Mr President, Commissioner, if we are talking about territorial cohesion, we have to talk about islands, mountain regions and also the outermost regions. It means talking about their problems and difficulties, their natural disadvantages and their structural handicaps. However, it also fundamentally means talking about how we can remove the obstacles that prevent their development. It means talking about strategies for converting those disadvantages into opportunities. Improving connectivity, an adequate neighbourhood policy and stability in policies and in the Structural Funds are issues that we need to tackle without hesitation, on the basis of two major premises: territorial cohesion and the principle of solidarity.
There are people who do not believe in strategies. I do believe in them, and this resolution should be proof of Parliament's commitment to these regions and of its demand for the Commission to make political decisions that take into account the needs of these vulnerable areas, whose problems become even more harshly evident in times of economic crisis such as we are experiencing at the moment.
(SK) Although it is half past eleven in the evening, we are still talking here about this interesting and important topic, because mountain regions still lag behind and receive insufficient attention, despite the clear potential of their natural resources and unique flora and fauna.
These regions require specific measures and specially adapted development strategies to enable them to overcome persistent disadvantages and exploit their natural potential, while the completion of road and rail infrastructure is a matter of survival and prosperity for them. For this reason, I fully support the creation of a special, European integrated framework for solving the issues of mountain regions, in accordance with the principle of territorial cohesion, which is one of the main objectives of the European Union, but I would like to emphasise, however, the need to supplement the political framework with a concrete legal dimension linked to the release ...
(The President cut off the speaker)
(PL) Competitiveness and prosperity depend on the ability of the citizens of a particular area and the ability of the businesses located there to make the best possible use of its resources. European Union policy should stimulate such activities, placing particular emphasis on reducing the disproportions in levels of development between regions which have specific natural and geographical conditions. Support for harmonious development is intended to strengthen the economic, social and territorial cohesion of the Union.
Efforts should concentrate on developing strengths and looking for potential areas of competitive advantage of mountain regions and islands. This is a particular kind of bridge building between ecological stability, economic efficiency and social cohesion in order to ensure opportunities for development for everyone in these difficult regions. With the entry into force of the Treaty of Lisbon, the Union is obliged to seek such solutions.
Mr President, I should like to echo these thanks, and I would also like to thank the honourable Members. We have had 47 speeches - I have counted them - which bears witness both to the vitality of Parliament and to the importance of this subject. I am particularly pleased that only a single one of these 47 speeches was negative, and that was regarding whether there is any sense in having a policy on cohesion. That should encourage us that this is a very important policy area and one that is capable of reaching out to the people of Europe and making Europe visible, even - and particularly so - in the regions that are the subject of today's discussions and debate. As it has not yet been mentioned, I would like to point out that in this new period, we now have the possibility of using a modulated cofinancing system to create balance within regions. With respect to what Mr Zeller and others have said, we have created the opportunity to react locally - and very much in accordance with the principle of subsidiarity - to particular needs based on the knowledge of those responsible. We also have a range of very different options in the area of state subsidies - in the area of competition policy, for example - and we should use these opportunities in the interests of the people concerned.
Many of the speeches concerned the matter of indicators, which is something that we frequently encounter in the debate on regional policy. I agree with Mr Deutsch and others who feel that gross domestic product must still be used as a central indicator. However, I fully understand that there is a need and a desire for supplementary indicators to be used. There are already various projects, for example, under ESPON. One such project is the EUROISLANDS project, which is about defining supplementary indicators that are mainly and specifically designed to enable us to draw up better policies in these regions jointly with those who have the primary responsibility. These should not, and cannot, be used primarily to develop new financial indicators, but are there to enable us to tailor our policies in these regions more accurately and more precisely to the needs of the people.
I would particularly like to thank those speakers who mentioned the latent potential of the regions and what can still be done in areas such as research and development. We have some regions in extraordinary locations where very specific research activities are taking place. Thinking of the Canary Islands and their observatories, for example, the research that is being carried on could not be carried on anywhere else, because nowhere else has these precise geographical, topographical and climatic conditions. We must make better use of such factors, including in the renewable energy sector. I would also add my voice to those who have specifically mentioned Internet access. This is indeed something to which we must devote particular attention in the future, because it must be acknowledged that there is still much potential to be realised here.
Once more, thank you for all the contributions to the debate. Regional policy has a major job to do, not just in balancing out discrepancies in the regions but also in meeting the needs of the eight out of 10 people who we know want to have a prospect of getting work in the region where they were born and, in broad terms, of growing old there. For this reason, we should and must pursue a policy that takes precisely these needs into consideration, and that is what we are doing. Our policy is based on people and their needs, and we hope to reach them by this means. It is a never-ending task that needs new impetus time and time again. To this extent, today's debate and, above all, this report have made a significant contribution to our basis for decisions. I can only assure you that for us in the Commission, we consider it not just a duty and a responsibility to work intensely on such matters, but also a pleasure.
(Applause)
I have received six motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow, Wednesday, 22 September, at 12:00.
Written statements (Rule 149)
This resolution, which will be put to the vote in Parliament tomorrow, helps to make institutional actors sensitive to the difficulties faced by these regions, and I am pleased about that. I will stress three important aspects of this report, which are at the heart of my concerns and which, in themselves, justify my signature. Coming from a mountainous region, the Pyrenees, I am sensitive to the problems encountered by this type of territory. Owing to their geographical and demographic constraints, mountains require 'specific programmes of regional development', and I hope that cohesion policy after 2013 will take account of that. The defence and promotion of European Groupings for Territorial Cooperation (EGTCs) is at the heart of my political battle. I hope that the success of the EGTC in my region, that of the Puigcerdá hospital, can serve as an incentive for other projects of this type in Europe. Finally, the abandonment of the 150 km criterion for islands is an important proposal which has been called for by many local stakeholders. In fact, some islands still cannot benefit from cross-border programmes because of their remoteness. They therefore suffer from an even more obvious type of isolation, and we must remedy that.
in writing. - I am delighted to see the Parliament and Commission debating the question of mountain regions and islands. As a Maltese Member, representing two islands, Malta and Gozo, each having fewer than 500 000 citizens, this is an issue that is inevitably close to my heart. There can be no doubt that islands and small regions deserve to be treated at EU level according to their specific needs. For example, there are significant economic disparities between the island of Gozo and the rest of Malta, with Malta's Office of National Statistics showing that Gozo's GDP per capita is now under 75% that of Malta. In such cases, the Commission should grant special recognition and eligibility to aspects of EU regional policy, other than funding which too has not materialised, for Gozo. Of course, mountain regions, islands and sparsely populated areas in the EU share common features that differentiate them from other regions. They tend to suffer from poor transport links leading to a lack of employment opportunities and accessibility. Statistically, they are also more likely to be poorer than the rest of their Member State. We cannot afford to ignore them.